Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00536-CV

                          Peter MARSHALL and Broadway 5 Homes, Inc.,
                                        Appellants

                                                v.
                                       C-6 Disposal Systems
                                 C-6 DISPOSAL SYSTEMS, INC.,
                                             Appellee

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-CI-16969
                            Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: January 22, 2014

DISMISSED FOR WANT OF PROSECUTION

           The clerk’s record was filed on November 7, 2013. Appellants’ brief was therefore due on

December 9, 2013. Neither the brief nor a motion for extension of time was filed. We, therefore,

ordered appellants to file, on or before December 30, 2013, a written response explaining why this

appeal should not be dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX.

R. APP. P. 42.3(c) (allowing involuntary dismissal if appellant has failed to comply with a court
                                                                                 04-13-00536-CV


order). Appellants failed to respond to our order. We therefore dismiss this appeal for want of

prosecution.



                                               PER CURIAM




                                             -2-